DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim objections presented during the Non-Final Office Action are withdrawn, in light of the amendment filed on 01-28-2021 by Applicant(s). 

Claim Rejections - 35 USC § 101
Claim rejections under 35 U.S.C. 101 have been withdrawn, in light of the amendment set forth on 01-28-2021 by Applicant(s).

Allowable Subject Matter
Claims 1-5, 7-11, 13-18, 20-24 are allowed.

Relevant Prior Art
During the Office Action filed on 10-28-2021, the Office submitted pertinent prior. Those teachings are incorporated here be reference. Meanwhile, an updated search in response to the communication filed on 01-28-2022 suggests prior art that is believed to be pertinent and are incorporated herein. 

Pertinent prior art for the instant application is U.S. Publication No. 2014/0070774 by Terlizzi et al. which discloses a charging source may be a power adapter, a power charging source is to authenticate 
the power source by the host device before the charging source enables a power path to supply a charging current to charge the host device.  For example, the charging source can be authenticated by sending identification (ID) information identifying the charging source to the host device.  Alternatively, the host device can send ID information identifying the host device to the charging source. ¶ [005]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov